United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 97-3881
                                ___________

Richard Ladavid Brown, Jr.,             *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
Steve Stroup; Phillip Burrell;          * Appeal from the United States
Unknown Defendant Responsible for       * District Court for the
Training of the Aforementioned;         * Southern District of Iowa.
Unknown Entity of Whom the Above        *
Are Employed by Being Either Polk       *      [UNPUBLISHED]
County Jail or Polk County Sheriff&s    *
Dept.,                                  *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: February 3, 2000
                            Filed: February 8, 2000
                                ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       Richard L. Brown appeals from the district court’s1 adverse judgment following
a bench trial in his 42 U.S.C. § 1983 action which alleged defendants beat him while
he was a pretrial detainee at Polk County Jail. Following de novo review of the record
and the parties’ submissions, we conclude the court did not clearly err in its factual
findings and correctly entered judgment for defendants. See Estate of Davis v. Delo,
115 F.3d 1388, 1393-94 (8th cir. 1997) (standard of review); Putnam v. Gerloff, 639
F.2d 415, 420 (8th Cir. 1981) (under due process clause, inquiry focuses on need for
application of force, relationship between need and amount of force used, extent of
injury inflicted, and whether force was applied in good faith effort to maintain or
restore discipline or maliciously and sadistically to cause harm). Accordingly, the
judgment of the district court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE CELESTE BREMER, United States Magistrate Judge for
the Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                         -2-